Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 1 of KS
                                                                              19

                                    21-MJ-2943-TORRES                  May 13, 2021

                                                                               Miami
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 2 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 3 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 4 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 5 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 6 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 7 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 8 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 9 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 10 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 11 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 12 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 13 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 14 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 15 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 16 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 17 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 18 of 19
Case 1:21-mj-02943-EGT Document 1 Entered on FLSD Docket 05/13/2021 Page 19 of 19
